DETAILED ACTION
This action is responsive to application filed on March 05, 2021.
The Preliminary amendments filed on March 05, 2021 have been acknowledged and considered.
Claims 2-7, 9-14 and 16-20 have been amended. 
Claims 1-2, 4-5, 7-14 and 18-21 have been amended as per Examiner’s amendments.
Claims 1-21 have been examined. Claims 1-21 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings filed on March 05, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 05, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in an email communication by Mr. Patrick E. Brennan (Reg. No. 56,511) on January 27, 2022.

The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A quantum computing system for compiling and executing instructions on a quantum processor, the quantum computing system comprising:  	the quantum processor including a plurality of qubits;  	a classical memory including a quantum program, the quantum program defines a plurality of instructions in a source language; and  	a classical processor communicatively coupled to the classical memory, the classical memory including computer-executable instructions that, when executed by the classical processor, cause the classical processor to:
   		compile the quantum program into logical assembly instructions in   	an intermediate language;  		aggregate the logical assembly instructions together into a plurality   	of logical blocks of instructions;  		generate a logical schedule for the quantum program based on
  	commutativity between the plurality of logical blocks; 		generate a tentative physical schedule based on the logical   	schedule, the tentative physical schedule includes a mapping of the   	logical assembly instructions in the logical schedule onto the plurality of      	qubits of the quantum processor;  		aggregate instructions together within the tentative physical   	schedule that do not reduce parallelism, thereby generating an updated   	physical schedule;  		generate optimized control pulses for the aggregated instructions   	of the quantum program; and  		execute the quantum program on the quantum processor with the
  	optimized control pulses and the updated physical schedule.

2. (Currently Amended) The quantum computing system of claim 1, wherein the instructions further cause the classical processor to:  	generate a gate dependence graph for the quantum program from the logical assembly instructions,  	wherein aggregating sets of logical assembly instructions together further
includes determining commutativity in the gate dependency graph, wherein the aggregating is based on aggregation rules defined on the gate dependence graph.
3. (Previously Presented) The quantum computing system of claim 2, wherein
determining commutativity in the gate dependency graph includes forming one or more intermediate aggregated instructions within the gate dependency graph.
4. (Currently Amended) The quantum computing system of claim 2, wherein the instructions further cause the classical processor to:  	determine priority values for each instruction in the quantum program by:
  		identifying, for a particular instruction, each parent of the particular
  	instruction from the gate dependency graph;
  		for each identified parent of the particular instruction, subtracting a  	latency of the parent from a priority value of the parent, thereby   	identifying a potential priority value for the particular instruction; and  	  	assigning a minimal potential priority value to the particular   	instruction from the identified potential priority values of the identified   	parents; and  		schedule each instruction in the quantum program based on the   	assigned priority value.

5. (Currently Amended) The quantum computing system of claim 2, wherein
aggregating instructions together in the tentative physical schedule comprises:
  	identifying a monotonic action involving aggregation of two or more instructions within the gate dependence graph that does not delay critical paths within the gate dependence graph;  	aggregating the two or more instructions within the gate dependence graph;  	updating [[the]] a latency of each aggregated instruction; and
  	scheduling a circuit of aggregated instructions based on the gate dependence graph.
6. (Previously Presented) The quantum computing system of claim 5, wherein
executing the quantum program further includes transmitting control pulse sequences to the quantum processor based on the circuit of aggregated instructions.

7. (Currently Amended) The quantum computing system of claim 1, wherein
aggregating the logical assembly instructions further includes aggregating a first set of logical assembly instructions, [[the]] a product of which are diagonal unitaries.
8. (Currently Amended) A computer-implemented method for compiling instructions for a quantum computer, the method is implemented using a classical processor in communication with a classical memory, the computer-implemented method comprising:  	receiving a quantum program from a user, the quantum program defining a plurality of instructions in a source language; 	compiling the quantum program into logical assembly instructions in an
intermediate language;  	aggregating the logical assembly instructions together into a plurality of logical blocks of instructions; 	generating a logical schedule for the quantum program based on commutativity between the plurality of logical blocks;  	generating a tentative physical schedule based on the logical schedule, the tentative physical schedule including a mapping of the logical assembly instructions in the logical schedule onto a plurality of qubits of a quantum processor;  	aggregating instructions together in the tentative physical schedule that do not reduce parallelism, thereby generating an updated physical schedule;   	generating optimized control pulses for the aggregated instructions of the
quantum program; and  	executing the quantum program on the quantum processor with the optimized control pulses and the updated physical schedule.

9. (Currently Amended) The computer-implemented method of claim 8, further
comprising:  	generating a gate dependence graph for the quantum program from the logical assembly instructions,   	wherein aggregating sets of logical assembly instructions together further includes determining commutativity in the gate dependency graph, wherein the aggregating is based on aggregation rules defined on the gate dependency graph.
10. (Currently Amended) The computer-implemented method of claim 9, wherein determining commutativity in the gate dependency graph includes forming one or more intermediate aggregated instructions within the gate dependency graph.
11. (Currently Amended) The computer-implemented method of claim 9, further comprising:  	determining priority values for each instruction in the quantum program by:  		identifying, for a particular instruction, each parent of the particular
  	instruction from the gate dependency graph;   		for each identified parent of the particular instruction, subtracting a     	latency of the parent from a priority value of the parent, thereby   	identifying a potential priority value for the particular instruction; and  		assigning a minimal potential priority value to the particular   	instruction from the identified potential priority values of the identified     	parents; and  		scheduling each instruction in the quantum program based on the
 	assigned priority value.

12. (Currently Amended) The computer-implemented method of claim 9, wherein aggregating instructions together in the tentative physical schedule comprises:  	identifying a monotonic action involving aggregation of two or more instructions within the gate dependence graph that does not delay critical paths within the gate dependence graph;  	aggregating the two or more instructions within the gate dependence graph;  	updating [[the]] a latency of each aggregated instruction; and  	scheduling a circuit of aggregated instructions based on the gate dependence graph.

13. (Currently Amended) The computer-implemented method of claim 12, wherein executing the quantum program further includes transmitting control pulse sequences to the quantum processor based on the circuit of aggregated instructions.
14. (Currently Amended) The computer-implemented method of claim 8, wherein aggregating the logical assembly instructions further includes aggregating a first set of logical assembly instructions, [[the]] a product of which are diagonal unitaries.15. (Original) A non-transitory computer-readable storage media having computer executable instructions embodied thereon, wherein when executed by at least one classical processor, the computer-executable instructions cause the classical processor to:  	receive a quantum program from a user, the quantum program defining a plurality of instructions in a source language;  	compile the quantum program into logical assembly instructions in an intermediate language;  	aggregate the logical assembly instructions together into a plurality of logical blocks of instructions;  	generate a logical schedule for the quantum program based on commutativity between the plurality of logical blocks;  	generate a tentative physical schedule based on the logical schedule, the tentative physical schedule including a mapping of the logical assembly instructions in the logical schedule onto a plurality of qubits of a quantum processor; 	aggregate instructions together in the tentative physical schedule that do not reduce parallelism, thereby generating an updated physical schedule;
  	generate optimized control pulses for the aggregated instructions of the quantum program; and  	execute the quantum program on the quantum processor with the optimized control pulses and the updated physical schedule.

16. (Previously Presented) The non-transitory computer-readable storage media of claim 15, wherein the computer-executable instructions further cause the classical processor to:  	generate a gate dependence graph for the quantum program from the logical assembly instructions,  	wherein aggregating sets of logical assembly instructions together further
    	includes determining commutativity in the gate dependency graph, wherein the   	aggregating is based on aggregation rules defined on the gate dependency   	graph.

17. (Previously Presented) The non-transitory computer-readable storage media of claim 16, wherein determining commutativity in the gate dependency graph includes forming one or more intermediate aggregated instructions within the gate dependency graph.
18. (Currently amended) The non-transitory computer-readable storage media of claim 16, wherein the computer-executable instructions further cause the classical processor to:  	determine priority values for each instruction in the quantum program by:  		identifying, for a particular instruction, each parent of the particular   	instruction from the gate dependency graph; 		for each identified parent of the particular instruction, subtracting a   	latency of the parent from a priority value of the parent, thereby     	identifying a potential priority value for the particular instruction;   		assigning a minimal potential priority value to the particular   	instruction from the identified potential priority values of the identified   	parents; and   		schedule each instruction in the quantum program based on the   	assigned priority value.

19. (Currently Amended) The non-transitory computer-readable storage media of claim 16, wherein aggregating instructions together in the tentative physical schedule comprises:  	identifying a monotonic action involving aggregation of two or more instructions within the gate dependence graph that does not delay critical paths within the gate dependence graph;  	aggregating the two or more instructions within the gate dependence graph;  	updating [[the]] a latency of each aggregated instruction; and  	scheduling a circuit of aggregated instructions based on the gate dependence graph.
20. (Currently Amended) The non-transitory computer-readable storage media of claim 15, wherein aggregating the logical assembly instructions further includes aggregating a first set of logical assembly instructions, [[the]] a product of which are diagonal unitaries.

21. (Currently amended) A quantum compilation engine for compiling a quantum program to be executed on quantum processor that includes a plurality of qubits, the quantum compilation engine comprising:  	a classical memory including the quantum program, the quantum program defines a plurality of instructions in a source language; and   	a classical processor communicatively coupled to the classical memory, the classical memory including computer-executable instructions that, when executed by the classical processor, cause the classical processor to: 		compile the quantum program into logical assembly instructions in   	an intermediate language;  		aggregate the logical assembly instructions together into a plurality     	of logical blocks of instructions;  		generate a logical schedule for the quantum program based on
   	commutativity between the plurality of logical blocks;  		generate a tentative physical schedule based on the logical   	schedule, the tentative physical schedule includes a mapping of the   	logical assembly instructions in the logical schedule onto the plurality of   	qubits of the quantum processor;  		aggregate instructions together within the tentative physical   	schedule that do not reduce parallelism, thereby generating an updated   	physical schedule; and  		generate a pulse specification based on the updated physical     	schedule.

END OF AMENDMENTS


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8, 15 and 21 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:   	In claims 1, 8, 15 and 21:
    	“generate a logical schedule for the quantum program based on commutativity between the plurality of logical blocks; generate a tentative physical schedule based on the logical schedule, the tentative physical schedule includes a mapping of the logical assembly instructions in the logical schedule onto the plurality of qubits of the quantum processor; aggregate instructions together within the tentative physical schedule that do not reduce parallelism, thereby generating an updated physical schedule; generate optimized control pulses for the aggregated instructions of the quantum program; and execute the quantum program on the quantum processor with the optimized control pulses and the updated physical schedule.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smith et al. (US Pat. No. 11,010,145) – Retargetable Compilation for Quantum Computing Systems and Kim et al. (US Pub. No. 2019/0164076) – Software-Defined Quantum Computer. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Smith et al. (US Pat. No. 11,010,145)  	Smith uses a compiler that translates programs for execution on a quantum processing system. To facilitate portability of quantum programs across differently configured quantum processors, the compiler accepts a specification of the quantum processor as input along with a quantum program for compilation. A specification may include information about the type of each qubit device in the quantum processor, the number of qubits, the qubit topology, coherence times of individual qubits, and operations that the quantum processor supports. The compilation process may include manipulating operations of the input program to generate equivalent operations that can be performed by the quantum gates and qubit devices on the quantum processor for which the program is being compiled. However, Smith does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8, 15 and 21.  

   	Kim et al. (US Pub. No. 2019/0164076)  	Kim describes various aspects of a software-defined quantum computer. For example, a software-defined quantum computer and an expandable/modular quantum computer are described. Also described are at least a software-defined quantum architecture, a resource manager workflow, a quantum compiler architecture, hardware description language configuration, levels of application programming interface (API) access points, and exception handling in software-defined quantum architecture. However, Kim does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8, 15 and 21.

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192